            1 GEORGE A. ACERO (SBN: 226709)
              ACERO LAW
            2 331 J St. #200
              Sacramento, CA 95814
            3 Telephone: (916) 382-9215
              E-mail: gacerolaw@outlook.com
            4
              Attorneys for Plaintiff Marina Ortiz
            5
              LEWIS BRISBOIS BISGAARD & SMITH LLP
            6 JEFFREY S. RANEN, SB# 224285
               E-Mail: Jeffrey.Ranen@lewisbrisbois.com
            7 633 West 5th Street, Suite 4000
              Los Angeles, California 90071
            8 Telephone: 213.250.1800
              Facsimile: 213.250.7900
            9
              LEWIS BRISBOIS BISGAARD & SMITH LLP
           10 DEREK S. SACHS, SB# 253990
               E-Mail: Derek.Sachs@lewisbrisbois.com
           11 2020 West El Camino Avenue, Suite 700
              Sacramento, California 95833
           12 Telephone: 916.564.5400
              Facsimile: 916.564.5444
           13
              Attorneys for Defendant Compass Bank
           14

           15

           16                                    UNITED STATES DISTRICT COURT
           17                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
           18

           19 MARINA ORTIZ,                                           CASE NO. 2:18-cv-00884-JAM-EFB
           20                       Plaintiff,                        Judge: The Hon. John A. Mendez
           21             vs.                                         ORDER AMENDING PRETRIAL
                                                                      SCHEDULING ORDER
           22 COMPASS BANK, and DOES 1 THROUGH
              100, INCLUSIVE,
           23
                          Defendants.
           24

           25            Pursuant to the Parties’ Joint Stipulation Amending the Pretrial Scheduling Order, the
           26 Court hereby adopts the Parties’ proposed amended schedule as follows:

           27            1.         Disclosure of expert witnesses: continued from March 15, 2019 to September 13,
           28 2019.
LEWI
S               4841-9014-8752.1
BRISBOI
S                                      [PROPOSED] ORDER AMENDING PRETRIAL SCHEDULING ORDER
BISGAARD
            1            2.        Supplemental disclosure of expert witnesses: continued from March 29, 2019 to

            2 September 20, 2019.

            3            3.        Discovery cutoff: continued from May 17, 2019 to November 8, 2019.

            4            4.        Dispositive motion filing: continued from June 18, 2019 to January 28, 2020.

            5            5.        Dispositive motion hearing: continued from July 16, 2019, at 1:30 p.m., to

            6 February 25, 2020, at 1:30 p.m..

            7            6.        Joint pretrial statement: continued from August 23, 2019 to March 27, 2020.

            8            7.        Final pretrial conference: continued from August 30, 2019, at 11:00 a.m. to April 3,

            9 2020, at 11:00 a.m..

           10            8.        Jury trial: continued from October 21, 2019, at 9:00 a.m. to May 4, 2020, at 9:00

           11 a.m.

           12            IT IS SO ORDERED.

           13            DATED: March 29, 2019                           /s/ John A. Mendez_____________________

           14                                                            U. S. District Court Judge
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
LEWI
S               4841-9014-8752.1
BRISBOI                                                              2
S                                     [PROPOSED] ORDER AMENDING PRETRIAL SCHEDULING ORDER
BISGAARD
